 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   MONIQUE BENNETT,                                        Case No. 2:15-CV-00575-GMN-EJY
 5                  Plaintiff,
                                                                            ORDER
 6           v.
 7   THE PRIMADONNA COMPANY, L.L.C., a
     Nevada limited liability company,
 8
                    Defendant.
 9

10           Before the Court is Defendant’s Motion to Extend Dispositive Motion Deadline (First
11   Request). ECF No. 88. Defendant explains that the request is based on agreement to a private
12   mediator and mediation date of November 19, 2019. Defendant did not file the motion as an
13   emergency despite the fact that the dispositive motion deadline is September 30, 2019.
14           Accordingly,
15           IT IS HEREBY ORDERED that Plaintiff shall have through and including Wednesday,
16   October 2, 2019, at 5 p.m. PDT to file a response to Defendant’s Motion. If no response is filed, the
17   Court will grant Defendant’s request to extend the dispositive motion deadline to December 19,
18   2019.
19

20           DATED: September 30, 2019
21

22

23
                                                  ELAYNA J. YOUCHAH
24                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                     1
